must be shown, Strickland, 466 U.S. at 697, and the petitioner must
demonstrate the underlying facts by a preponderance of the evidence,
Means v. State, 120 Nev. 1001, 1012, 103 P.3d 25, 33 (2004). We give
deference to the district court's factual findings if supported by substantial
evidence and not clearly erroneous but review the court's application of
the law to those facts de novo. Lader v. Warden, 121 Nev. 682, 686, 120
P.3d 1164, 1166 (2005).
              First, appellant claimed counsel was ineffective for failing to
object to jury instruction no. 8, which defined willful, deliberate, and
premeditated first-degree murder, on the ground that it erased the
distinction between first- and second-degree murder. Appellant failed to
demonstrate deficiency or prejudice. The language in jury instruction nos.
8 and 9 tracks verbatim that set forth in Byford v. State, 116 Nev. 215,
236-37, 994 P.2d 700, 714-15 (2000). Further, even if the instruction were
erroneous, appellant was convicted not only of first-degree murder but also
of the robbery during the course of which the murder occurred such that
he would have been liable for first-degree murder under the felony-murder
rule. We therefore conclude that the district court did not err in denying
this claim.
              Second, appellant claimed counsel was ineffective for failing to
object to jury instruction nos. 11 and 12, on the theories that they conflict
with jury instruction no. 8 and that jury instruction no. 12 forced him to
defend against the various theories of liability without any proof of their
underlying elements. Appellant failed to demonstrate deficiency or
prejudice. Jury instruction no. 12 informed the jury of the State's
alternate theories of liability while other jury instructions informed the
                jury of the elements necessary for each of those alternate theories: jury
                instruction no. 8 for willful, deliberate, and premediated murder; jury
                instruction no. 11 for felony murder; jury instruction no. 21 for conspiracy;
                and jury instruction no. 28 for aiding and abetting.     Cf. Tanksley v. State,
                113 Nev. 844, 849, 944 P.2d 240, 243 (1997) (noting that any ambiguity
                may be cured by taking the jury instructions as a whole). We therefore
                conclude that the district court did not err in denying these claims.
                            Third, appellant claimed counsel was ineffective for failing to
                object to jury instruction no. 33, which defined reasonable doubt, on the
                grounds that it allowed the jury to convict based on emotion and it shifted
                the burden of proof to appellant. Appellant failed to demonstrate
                deficiency or prejudice. The challenged instruction was mandated by NRS
                175.211, which this court has repeatedly upheld.       Buchanan v. State, 119
                Nev. 201, 221, 69 P.3d 694, 708 (2003). We therefore conclude that the
                district court did not err in denying this claim.
                            Fourth, appellant claimed counsel was ineffective for failing to
                retain and present evidence by a ballistics expert to prove that a bullet
                fragment recovered from the second crime scene was not fired from a
                revolver found in appellant's home. Appellant failed to demonstrate
                deficiency or prejudice. Counsel was not objectively unreasonable for not
                retaining such an expert when no evidence suggested that the revolver
                was at the crime scene. Further, despite having been granted an
                evidentiary hearing, appellant presented no evidence of what such an
                expert would have said and thus failed to demonstrate a reasonable
                probability of a different outcome had counsel investigated the bullet
                fragment. See Molina v. State, 120 Nev. 185, 192, 87 P.3d 533, 538 (2004).

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
                We therefore conclude that the district court did not err in denying this
                claim.
                            Fifth, appellant claimed counsel was ineffective for failing to
                retain and present evidence by a forensic expert that appellant's hoodies
                did not have any gunshot residue on them. Appellant failed to
                demonstrate deficiency or prejudice. Appellant did not demonstrate that
                it was objectively unreasonable for counsel to not have tested clothing that
                was retrieved nearly a week after one crime and nearly two weeks after
                another. Further, appellant presented no evidence of what such an expert
                would have said and thus failed to demonstrate a reasonable probability of
                a different outcome had counsel investigated the hoodies.        See id.   We
                therefore conclude that the district court did not err in denying this claim.
                            Sixth, appellant claimed counsel was ineffective for failing to
                object to prosecutorial misconduct in opening and closing statements
                where the State inferred that appellant was a story-changing liar and
                vouched for the credibility of a witness. Appellant failed to demonstrate
                deficiency or prejudice. The State neither called appellant a liar nor
                vouched for any witness's credibility. Rather, the State listed appellant's
                various changes in his version of events and suggested why the ultimate
                version was not likely. Such inferences are permissible in closing
                argument. Ross v. State, 106 Nev. 924, 927, 803 P.2d 1104, 1106 (1990).
                Further, the State simply pointed out the lack of motive for its witness
                fabricate, which did not rise to vouching. See Browning v. State, 120 Nev.
                347, 359, 91 P.3d 39, 48 (2004). We therefore conclude that the district
                court did not err in denying this claim.



SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A
                            Seventh, appellant claimed counsel was ineffective for failing
                to object to the jury being void of a cross-section of African Americans.
                Appellant failed to demonstrate deficiency or prejudice. "The Sixth
                Amendment does not guarantee a jury or even a venire that is a perfect
                cross section of the community," and appellant neither made any
                argument nor presented any evidence that African Americans were
                systematically excluded from the venire. Williams v. State, 121 Nev. 934,
                939-40, 125 P.3d 627, 631 (2005). Indeed, appellant conceded that the
                venire contained at least two African Americans. We therefore conclude
                that the district court did not err in denying this claim.
                            Eighth, appellant claimed counsel was ineffective for refusing
                to allow him to testify at trial. Appellant failed to demonstrate deficiency
                or prejudice. Appellant, who posed no questions to counsel and presented
                no other evidence to support his claim, failed to demonstrate the facts
                underlying his claim by a preponderance of the evidence. Further, the
                district court's finding that appellant was advised that the right to testify
                was his, not counsel's, choice, is supported by substantial evidence in the
                record. We therefore conclude that the district court did not err in
                denying this claim.
                            Ninth, appellant claimed that cumulative error warranted
                reversal of his conviction. As appellant failed to demonstrate any error, he
                failed to demonstrate any cumulative effect of error that would amount to
                ineffective assistance of counsel. We therefore conclude that the district
                court did not err in denying this claim.
                            Appellant next argued that the district court erred in denying
                his claims of ineffective assistance of appellate counsel. To prove

SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1947A
                ineffective assistance of appellate counsel, a petitioner must demonstrate
                that counsel's performance was deficient in that it fell below an objective
                standard of reasonableness, and resulting prejudice such that the omitted
                issue would have a reasonable probability of success on appeal.   Kirksey v.
                State, 112 Nev. 980, 998, 923 P.2d 1102, 1114 (1996). Appellate counsel is
                not required to raise every non-frivolous issue on appeal. Jones v. Barnes,
                463 U.S. 745, 751 (1983). Rather, appellate counsel will be most effective
                when every conceivable issue is not raised on appeal.    Ford v. State, 105
                Nev. 850, 853, 784 P.2d 951, 953 (1989).
                            First, appellant argued that appellate counsel was ineffective
                for failing to raise all of the substantive claims that underlaid his
                ineffective-assistance-of-trial-counsel claims. For the reasons discussed
                previously, appellant failed to demonstrate that appellate counsel was
                deficient or that he was prejudiced. We therefore conclude that the
                district court did not err in denying this claim.
                            Second, appellant claimed that appellate counsel was
                ineffective for failing to federalize his claims on direct appeal. Appellant
                failed to demonstrate prejudice. Appellant failed to demonstrate that he
                would have gained a more favorable standard of review on direct appeal
                had appellate counsel federalized the arguments. See Browning, 120 Nev.
                at 365, 91 P.3d at 52. We therefore conclude that the district court did not
                err in denying this claim.
                            Third, appellant claimed that appellate counsel was ineffective
                for failing to argue that the district court erred when it granted
                appellant's presentence motion to withdraw his guilty plea. Appellant
                failed to demonstrate deficiency or prejudice. The district court may grant

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                a motion to withdraw a guilty plea "for any 'substantial reason' if it is 'fair
                and just," and this court reviews that decision for an abuse of discretion.
                Woods v. State, 114 Nev. 468, 475, 958 P.2d 91, 95 (1998) (quoting State v.
                Second Judicial Dist. Court, 85 Nev. 381, 385, 455 P.2d 923, 926 (1969).
                Appellant failed to demonstrate that the district court abused its
                discretion in granting appellant's motion to withdraw and, thus, that his
                claim would have had a reasonable probability of success on appeal. We
                therefore conclude that the district court did not err in denying this
                claim. 2
                             Appellant next argued that the district court erred when it
                admitted at trial a .38 revolver found at appellant's home. This claim was
                raised and disposed of on direct appeal, Brass v. State, Docket No. 55252
                (Order of Affirmance, December 10, 2010), and the doctrine of the law of
                the case prohibited further litigation of this issue.   Hall v. State, 91 Nev.
                314, 316, 535 P.2d 797, 799 (1975) ("The doctrine of the law of the case
                cannot be avoided by a more detailed and precisely focused argument
                subsequently made after reflection upon the previous proceedings."). We
                note that although appellant quoted in his reply brief below case law
                discussing when it may be proper for a court to depart from the law of the
                case, see Tien Fu Hsu v. Cnty. of Clark, 123 Nev. 625, 630-31, 173 F'.3d

                       2To the extent appellant claimed that the district court erred in
                granting the motion to withdraw guilty plea, appellant's claim could have
                been raised on direct appeal and was thus procedurally barred absent a
                demonstration of good cause and actual prejudice. NRS 34.810(1)(b)(2).
                For the reasons discussed above, appellant's claim of ineffective assistance
                of appellate counsel did not demonstrate good cause or actual prejudice.



SUPREME COURT
        OF
     NEVADA
                                                       7
(0) 1947A
724, 728-29 (2007), he made no cogent argument that his case involved
such extraordinary circumstances, Maresca v. State, 103 Nev. 669, 673,
748 P.2d 3, 6 (1987). We therefore conclude that the district court did not
err in denying this claim.
             For the foregoing reasons, we conclude that appellant's claims
are without merit, and we
             ORDER the judgment of the district court AFFIRMED. 3




                                   Douglas




cc: Hon. Stefany Miley, District Judge
     George Murrdock Brass
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk

      3 We  have reviewed all documents that appellant has submitted in
proper person to the clerk of this court in this matter, and we conclude
that no relief based upon those submissions is warranted. To the extent
that appellant has attempted to present claims or facts in those
submissions which were not previously presented in the proceedings
below, we have declined to consider them in the first instance.